         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC #: _________________
--------------------------------- X
                                                                     DATE FILED: 02/20/2020
UNITED STATES
UNITED       STATES DISTRICT
                         OF AMERICA,  COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
         -against-
                                                                        No. 10 Cr. 191 (JFK)
In re FANNIE MAE 2008 SECURITIES                           :           08 Civ. 7831 (PAC)
                                                                                   ORDER
LITIGATION
ROBERT       EGAN, et al.,                                 :           09 MD 2013 (PAC)
                                                           :
                           Defendants.                     :           OPINION & ORDER
-----------------------------------------------------------x
--------------------------------- X

JOHN F. KEENAN, United States District Judge:

     On February 18, 2020, the Court received a letter from
HONORABLE PAUL A. CROTTY, United States District Judge:
third-party petitioner U.S. Bank National Association ("U.S.
                                       1
                          BACKGROUND
Bank") requesting a pre-motion conference prior to their filing

     The early years
of a motion          of this decade
               to enforce       thesaw a boomof
                                     terms    in home
                                                  the financing
                                                       May 30,which
                                                                2019wasStipulation
                                                                        fueled, among

otherSettlement,
of    things, by low interest
                       whichrates
                               isand lax credit conditions.
                                   currently                New lending
                                                  filed under      seal.instruments, such as

subprime mortgages (high credit
       Accordingly,      U.S. risk loans)
                                Bank   andandKnown
                                             Alt-A mortgages (low-documentation
                                                    Litigation      Holdings, loans)
                                                                                LLC

kept the
are      boom going.
      directed    to Borrowers
                      appear played
                               for aa role too; they
                                       status        took on unmanageable
                                                  conference              risks on the
                                                                 on Thursday,

assumption
March   19,that2020
                the market would continue
                     at 11:15     a.m. in to rise and that refinancing
                                               Courtroom       20-C. options would always be

available
SO        in the future. Lending discipline was lacking in the system. Mortgage originators did
    ORDERED.

not hold these
Dated:      Newhigh-risk
                   York,mortgage
                            New York loans. Rather than carry the rising risk on their books, the
             February 20, 2020                       J_S,Ji~
originators sold their loans into the secondary mortgage market,JonF.Keenan
                                                                    often as securitized packages
                                                       United States District Judge
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.

        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly

and home prices began to fall. In light of the changing housing market, banks modified their

lending practices and became unwilling to refinance home mortgages without refinancing.


1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                         1
